Matter of Estate of Jacques M. Lipson (2020 NY Slip Op 06647)





Matter of Estate of Jacques M. Lipson


2020 NY Slip Op 06647


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW, AND BANNISTER, JJ.


946 CA 19-02034

[*1]IN THE MATTER OF THE ESTATE OF JACQUES M. LIPSON, DECEASED. - DAWN F. LIPSON, PETITIONER-RESPONDENT; 	 ELAINE DWYER, JUDI TAMBLIN, MARIA TAMBLIN AND RICHARD TAMBLIN, OBJECTANTS-APPELLANTS. 


HARTER SECREST & EMERY LLP, ROCHESTER (MARTIN W. O'TOOLE OF COUNSEL), FOR OBJECTANTS-APPELLANTS.
WOODS OVIATT GILMAN LLP, ROCHESTER (GORDON S. DICKENS OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Surrogate's Court, Monroe County (John M. Owens, S.), entered October 10, 2019. The order denied the motion of the objectants to compel the production of documents. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision by the Surrogate.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court